DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-20, drawn to a method of manufacturing an electronic package, classified in CPC H01L21/563.
II. Claims 1-10, drawn to an electronic package, classified in CPC H01L23/3178.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case,  the product as claimed can be made by another and materially different process; i.e. instead of “forming in the interval a filling material as a spacer” and then “forming in the spacer a groove”, the filling material may be deposited through a selective deposition process such that the forming of the filling material is done in a manner than no material is deposited where the groove is to be made.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a). the inventions have acquired a separate status in the art in view of their different classification
b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c). the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Scott W. Kelley (Registration No. 30762) on 1/4/2021 a provisional election was made without traverse to prosecute the invention II, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: ELECTRONIC PACKAGE WITH MULTIPLE ELECTRONIC COMPONENTS SPACED APART BY GROOVES

Claim Objections
Claims 7 and 10 are objected to because of the following informalities: 
Claim 7 recites “inconstant”. It is suggested that it be replaced by “not constant” or “variable”.
Claim 10 begins with the word “he” which appears to be a typographical error. For the purposes of this office action, it will be assumed that the above word is “The”.	
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2017/0213809), hereinafter Lu.

Regarding claim 1, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches an electronic package, comprising: 
a carrying structure (22, described as “substrate” in para 8); 
a first electronic component (leftmost 44 of Figure 5A, see para 11) and a second electronic component (second leftmost 44 of Figure 5A, see para 11) disposed on the carrying structure (20) and spaced apart from each other at an interval (S, described as “Spacing S between neighboring dies 44” in para 16 – shown by not labelled in Figure 5A; labelled in Figure 4A); 
a filling material (52, described as “underfill” in para 12) formed in the interval and acting as a spacer (as it creates “Spacing S” as described above) having a groove (54, described as “trench” in para 16; not labeled in Figure 5A but labelled in Figure 4A); and 
an active layer (56, best seen in Figure 5A) formed in the groove. 
Note: Typically, the term “active” surface in the semiconductor art refers to the semiconductor device surface on the side where active components like transistors are located. However, the term “active layer” is used differently here and does not refer to “active” in the sense of an “active surface” of a die, such as a semiconductor die. Applicant’s specification describes “active layers 24 and 24’” as being “formed on the inactive surfaces 21b and 22b of the first electronic component 21 and the second 

Regarding claim 2, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, wherein the first electronic component (leftmost 44 of Figure 5A) and the second electronic component (second leftmost 44 of Figure 5A) are electrically connected (by 38; see para 11) to the carrying structure (22). 

Regarding claim 5, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, wherein the first electronic component (leftmost 44 of Figure 5A) and the second electronic component (second leftmost 44 of Figure 5A) have upper surfaces being flush (see Figure 5A and para 19, especially last sentence) with an upper surface of the active layer (56) and/or an upper surface of the spacer (52). 

Regarding claim 8, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, wherein the filling material (52) is further formed between (best seen in Figure 5A) the carrying structure (22) and the first electronic component (leftmost 44 of Figure 5A) and between the 

Regarding claim 10, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, wherein the groove (54, described as “trench” in para 16; not labeled in Figure 5A but labelled in Figure 4A) has a lateral wall (of lateral dimension T2; best seen in Figure 4A, and formed by material of 52; also see para 16) extending to the first electronic component and/or the second electronic component (shown in Figure 4A but better seen in Figure 4A due to presence of all labels such as T2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu.

Regarding claims 3 and 4, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, but does not specifically state that the first electronic component (leftmost 44 of Figure 5A) and the second electronic component (second leftmost 44 of Figure 5A) are of the “same type” (as recited in claim 3); or of “different types” (as recited in claim 4). However, Lu teaches that 44 may be device dies comprising logic circuits, memory circuits, or the like (para 11), thus suggesting that the design is valid for any type or combination of traditional electronic components. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Lu to so that the first electronic component and the second electronic component are either of the “same type” (as recited in claim 3); or of “different types” (as recited in claim 4). The ordinary artisan would have been motivated to modify Lu for at least the purpose of .  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu.in view of Kamphuis (US 2016/0276176), hereinafter Kamphuis.

Regarding claims 6 and 7, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, wherein the groove (54 – best seen in Figure 4A) has a width (W, labelled in Figure 4A), which appears to be substantially constant from an opening of the groove to a bottom of the groove (see Figure 5A) but Lu does not specifically state so; i.e. Lu does not specifically state if the recited “width” is “constant” (as in claim 6); OR “inconstant” (as recited in claim 7). Kamphuis teaches a similar electronic package with a groove (described as “Zb cut 355” of Figure 3E – see para 72; or “opening 455” of Figure 4C – see para 76), wherein the groove can have various shapes (such as those in Figure 3F or alternatively that in Figure 4C, as described above). to facilitate the sawing process such that a surface of the sensitive device is protected (para 75, especially last two sentences). Given that the claimed width is a known results effective variable and its dependence on shape (which consequently impacts damage during sawing, as discussed above) is also known (as explained above), varying the width (or keeping it constant) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Lu so that the recited “width” is “constant” (as in claim 6); OR “inconstant” (as recited in claim 7).  The ordinary artisan would have been motivated to modify Lu at least for the purpose of optimizing the shape of the groove to minimize damage during sawing process to a surface of the sensitive device (para 75 of Kamphuis, especially last two sentences).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu.in view of Asada (US 2002/0090162), hereinafter Asada.

Regarding claim 9, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, but does not teach that “the active layer has a Young's modulus less than a Young's modulus of the filling material”. Asada teaches a similar electronic package comprising a carrying structure (described as “circuit substrate” in para 24) with an electronic component (described as “semiconductor integrated circuit chip” in para 24) electrically connected to the carrying structure (by solder balls – see para 24 and 20), further having a similar filling material (described as “first resin” in para 24), further teaching that a second resin (para 24) may be disposed on the filling material such that the modulus of elasticity of the second resin is smaller than the modulus of elasticity for the filling material (para 24) in order to solve a problem of stress-induced separation at interfaces of the electronic package (para 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AJAY ARORA/Primary Examiner, Art Unit 2892